Order entered June 13, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-00379-CR

                                 PEDRO RANGEL, JR, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F12-31321-Y

                                          ORDER
        The Court GRANTS court reporter Sharon Hazlewood’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Hazlewood to file the reporter’s record within FIFTEEN (15) DAYS

from the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE